DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al (“Bengtsson”) (US 2014/0105079) in view of Hu et al (“Hu”) (US 2017/0256843).

Re Claim 4: Bengtsson discloses:  An electronic device (Fig 3), comprising: 
a first antenna of a first band (370), a second antenna of a second band (380) partially overlapping the first band (both dual band antennas are capable of operating in the low band main, high band main, low band diversity, high band diversity and para 0040 describes LTE frequencies for use with the antenna system including overlapping bands “…824-894 MHz, 880-960 MHz…” where the first listed band is a low band Main and the second listed band is a high band Main), a third antenna of the first band, and a fourth antenna of the second band (para 0061 “…The embodiment of FIG. 3 has been described with respect to comparing the performance of two antennas…Some mobile terminals, however, may include a quad-element LTE MIMO antenna array…”); 
a transmission/reception path corresponding to each of a plurality of bands (as evidenced by Fig 3 with all the “Main” paths to transceivers 312 and 314); 
a reception path corresponding to each of the plurality of bands (as evidenced by Fig 3 the “Diversity” paths to receivers 316 and 318); 

at least one controller (390),
wherein the path forming unit is configured to form a path to connect any one of the first antenna and the third antenna to the transmission/reception path, the other of the first antenna and the third antenna to the reception path (as evidenced by Fig 3 a path of the DPDT goes to the “Main” and a path goes to “Diversity” and para 0061), any one of the second antenna and the fourth antenna to the transmission/reception path (as evidenced by Fig 3 and para 0061), and the other of the second antenna and the fourth antenna to the reception path (as evidenced by Fig 3 and para 0061),
wherein the at least one controller is configured to control producing a control signal to form the path (as evidenced by Fig 3 the controller controls the DPDT switches controlling the path) based on at least one of a received electric field strength or a reception signal quality of a signal received from an antenna module including the first antenna, the second antenna, the third antenna and the fourth antenna (para 0068).
Bengtsson fails to specifically disclose: an ambient conductive member connected to a surrounding of a housing;
wherein at least one of the first antenna, the second antenna, the third antenna, or the fourth antenna includes at least part of the ambient conductive member
Hu, however, teaches: of an ambient conductive member connected to a surrounding of a housing (para 0001);
wherein at least one of the first antenna, the second antenna, the third antenna, or the fourth antenna includes at least part of the ambient conductive member (Fig 1, antennas 2, 7, 100 and 200) is well known in the art. 
.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the invention as claimed in claim 5 particularly reciting the switch structure as it pertains to the signal paths with the antennas, front ends, diplexers, switches, transmission paths and reception paths and all the limitations from the claim from which it depends could not be found in the prior art and no motivation, teaching or suggestion could be found in the prior art to arrive at the invention as claimed.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.  The Examiner maintains the rejections of the claims for the following reasons:
	The Applicant argues that the bands of the first and second antenna are not “partially overlapping”.
	The Examiner respectfully disagrees.  Bengtsson discloses using the antenna system for LTE communications and that the antennas are each capable of dual band operation. Furthermore, Bengtsson discloses a low band and a high band for LTE that overlap (para 0040 “824-894 MHz, 880-960 .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK R HOLECEK/Examiner, Art Unit 2845         

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                       

February 22, 2021